


109 HR 5899 IH: To provide additional flood control storage at the Upper

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5899
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide additional flood control storage at the Upper
		  and Lower Baker Dams.
	
	
		1.Upper and Lower Baker Dams,
			 Baker River, WashingtonThe
			 Secretary of the Army shall assume responsibility for operational measures at
			 Upper and Lower Baker Dams, Baker River, Washington, for the purpose of
			 providing additional storage for flood damage reduction if the Secretary
			 determines that such measures are practicable and environmentally
			 acceptable.
		
